Citation Nr: 1547922	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss. 
 
2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis. 
 
3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability. 
 
4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right ankle disorder. 
 
5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left ankle disorder. 

6.  Entitlement to a compensable evaluation for a ganglion cyst excision scar of the right wrist. 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1981 to January 1991, and in the Army from January 2007 to October 2007.  The Veteran also had a period of service in the Wyoming Army National Guard from April 15, 1998 to April 25, 2004, as well as unconfirmed periods of service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).

In July 2012, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for right ankle, low back, and bilateral foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a statement received by VA on July 30, 2013, the Veteran withdrew his appeal concerning the issues of entitlement to an increased disability rating for a ganglion cyst excision scar of the right wrist and his claims of whether new and material evidence has been received to open previously denied claims of entitlement to service connection for a bilateral hearing loss disability and a left ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a compensable evaluation for a ganglion cyst excision scar of the right wrist have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal of the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Ganglion cyst excision scar of the right wrist, bilateral hearing loss disability, and left ankle disability claims

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received by VA on July 30, 2013, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issues of entitlement to a compensable evaluation for a ganglion cyst excision scar of the right wrist and whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a bilateral hearing loss disability and a left ankle disability.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal concerning the issue of entitlement to a compensable evaluation for a ganglion cyst excision scar of the right wrist is dismissed.

The appeal concerning the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss disability is dismissed.

The appeal concerning the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ankle disability is dismissed.


REMAND

The Board notes that in July 2012, the Veteran's claims were remanded in order for outstanding service treatment and personnel records to be obtained.  Specifically, as noted in the previous remand, the Board directed the RO to contact the National Personnel Records Center, the Records Management Center, the Veteran's units, and any other appropriate location, to request the Veteran's complete treatment records for his service in the Wyoming Army National Guard from January 2002 to December 2002, and any time spent in the Army Reserves from April 2004 to January 2007 and from January 2007 to the present.  The RO was then directed to determine the specific dates of when the Veteran served on active duty for training (ACDUTRA) versus inactive duty for training (INACDUTRA) for all periods of service in the Army Reserves and the Wyoming Army National Guard.  Based on this review, the RO was to then create a timeline of these dates and associate this timeline with the Veteran's claims file.   

Pursuant to the July 2012 remand, the RO sent a letter to the Veteran dated August 2012 requesting that he provide the names and mailing addresses from any and all reserve units and/or all Wyoming National Guard units that he was assigned to.  In response to the August 2012 letter, the Veteran reported in an August 2012 statement that he was assigned to the following units: the South Dakota National Guard from April 15, 1998 to January 15, 1999; the Sheridan Wyoming National Guard from January 15, 1999 to November 17, 2003; the Wyoming Army National Guard from November 7, 2003 to April 25, 2004; the South Dakota Army National Guard from April 25, 2004 to December 2004; and the USStratcom Army Reserve Element from December 2004 to January 4, 2007.

In response to the Veteran's August 2012 statement, the RO contacted the South Dakota Army National Guard 196th Regiment, South Dakota National Guard 155th Engineer Department, 2-228th Aviation Regiment Deployment TF ODIN Iraq, USStratcom Army Reserve Element, and Sheridan Wyoming National Guard for outstanding service treatment and personnel records.  The RO subsequently received treatment and personnel records from the Sheridan Wyoming National Guard.  However, the Board observes that these records appear to be duplicates of the Wyoming National Guard records previously associated with the claims folder.  Indeed, there are no records from January 2002 to December 2002 as noted in the July 2012 remand.  Further, the RO received negative responses from the 2-228th Aviation Regiment Deployment TF ODIN Iraq, South Dakota National Guard 155th Engineer Department, and USStratcom Army Reserve Element in November 2012.  Although the RO informed the Veteran in a November 2012 letter that records from the USStratcom Army Reserve Element and South Dakota National Guard 155th Engineer Department had not been received, the RO did not inform the Veteran of the subsequent November 2012 negative responses from these facilities pursuant to 38 C.F.R. § 3.159(e).  Under 38 C.F.R. § 3.159(e), when VA becomes certain that Federal records do not exist or that further efforts to obtain them would be futile, then VA must provide the appellant with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the appellant is ultimately responsible for providing the evidence.  Id.  Therefore, remand is warranted to provide the Veteran of this notice.  

The Board also notes that the RO did not provide the Veteran with notice of the negative response pertaining to records from the 2-228th Aviation Regiment Deployment TF ODIN Iraq pursuant to 38 C.F.R. § 3.159(e).  As such, remand is also warranted to provide the Veteran of this notice.  

The Board finally notes that the RO did not determine the specific dates of when the Veteran served on ACDUTRA versus INACDUTRA for all periods of service in the Army Reserves and the Wyoming Army National Guard to include creating a timeline pursuant to the July 2012 remand directions.  In light of the foregoing, the Board finds that another remand for the AOJ to contact any appropriate facility, which may include the National Personnel Records Center or Records Management Center to obtain the Veteran's outstanding service personnel records as well as determine the specific dates of the Veteran's ACDUTRA and INACDUTRA is required for compliance with the July 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1. The RO must contact any appropriate location, which may include the National Personnel Records Center and/or the Records Management Center, to request the Veteran's complete treatment and any outstanding service personnel records for his service in the Wyoming Army National Guard from January 2002 to December 2002, and any time spent in the Army Reserves from April 2004 to January 2007 and from January 2007 to the present.

The RO must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 
 
2. The RO must inform the Veteran of the November 2012 negative responses for request of records from the Headquarters, 196th Regiment; the 2-228th Aviation Regiment Deployment TF ODIN Iraq; South Dakota National Guard 155th Engineer Department; and USStratcom Army Reserve Element pursuant to 38 C.F.R. § 3.159(e).  This notice should explain VA's efforts to obtain the records, describe any further action VA will take regarding the claims, including notice that VA will decide the claims based on the evidence of record unless the claimant submits the records, and notify the Veteran that he is ultimately responsible for providing the evidence.

3. Inform the Veteran of alternative evidence that he may submit in addition to or in lieu of the service treatment records to substantiate his claims. 
4. The RO must then determine the specific dates of when the Veteran served on ACDUTRA versus INACDUTRA for all period of service in the Army Reserves and the Wyoming Army National Guard. Based on this review, the RO must create a timeline of these dates and associate this timeline with the Veteran's claims file.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto. The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


